Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 15, 2021

The Court of Appeals hereby passes the following order:

A21A0975. ALBERT M. RUSSAW v. THE STATE.

      In June 2018, Albert M. Russaw was convicted of one count of trafficking a
controlled substance and one count of possession of a controlled substance with
intent to distribute, which was merged with the trafficking count. This Court affirmed
Russaw’s conviction on direct appeal. Case No. A19A1701 (Dec. 19, 2019).
      Back in the trial court, Russaw filed several motions in October and November
2020, including a motion to correct void sentence and a motion for an out-of-time
appeal. The trial court issued orders denying these motions on November 9, 2020, and
November 18, 2020. Russaw then filed an “objection” which was, in substance, a
motion for reconsideration of these orders. The trial court denied the motion for
reconsideration on December 8, 2020. On January 6, 2021, Russaw filed a notice of
appeal in which he identifies the trial court’s orders of November 9, 2020, November
18, 2020, and December 8, 2020. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Here, pretermitting whether Russaw had a right
to directly appeal the trial court’s orders of November 9, 2020, and November 18,
2020, his January 6, 2021 notice of appeal is untimely as to those orders, as it was
filed more than 30 days after they were entered. Further, the denial of a motion for
reconsideration is not directly appealable, and the filing of such a motion does not
extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 510 (536
SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985).
Thus, Russaw’s notice of appeal is invalid as to the trial court’s December 8, 2020
order denying his motion for reconsideration. Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/15/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.